DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-4 and 8-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3: The metes and bounds of the limitation “close to” (Line 3) is unclear.  How close is close?
Claim 8: MPEP 2173.05(o) provides “where a claim directed to a device can be read to include the same element twice, the claim may be indefinite.” Ex parte Kristensen, 10 USPQ2d 1701 (Bd. Pat. App. & Inter. 1989).  Claim 8 incorporates Claim 1, which introduced first/second/third actuator devices, and then re-introduces first/second/third actuator devices.  It is unclear whether the first/second/third actuator devices recited in Lines 3, 4, and 6 of Claim 8 are the same first/second/third actuator devices introduced in Claim 1, or other devices.
Claim 11: It is unclear whether the claimed “fourth manual control member” actuates the “fourth actuator device” (in light of the language recited in Lines 2-3 which appears to be an alternative limitation), and/or whether Claim 11 requires a “fourth manual control member” which is “connected to” a “fourth actuator device.”  It is further unclear whether the “fourth actuator 
Claim 13: The “first control device” (Line 3) and the “second control device” (Line 5) lack clear antecedent basis.  Also, it is unclear whether the “handlebar” recited in Line 6 of Claim 13 is the same “handlebar” introduced in Line 4 of Claim 13.  See MPEP 2173.05(o).
Claim 14: It is unclear whether the “control device” (Line 2 and/or Line 5) relates to the “first control device” of Claim 13, the “second control device” of Claim 13, or some other “control device.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 9,517,812 to Tetsuka, which discloses:
Claim 1: A control device 12 for a bicycle, the control device 12 comprising:
a support body 34 having a substantially horizontal reference plane extending from a rear end configured for fixing to a bicycle handlebar 32 to a front part opposite to the rear end, the reference plane dividing the support body into an upper part and a lower part (see, e.g., FIGS. 2-3), wherein the front part comprises a protuberance (FIGS. 2-3) that extends upwards with respect to the reference plane,
a first manual control member 16 of a first actuator device (e.g., a front or rear derailleur), the first manual control member 16 being associated with the lower part of the support body 34,
second manual control member 36 of a second actuator device (brake pads), the second manual control member 36 being associated with the lower part of the support body 34, and
at least one third manual control member 14 for the actuation of at least one third actuator device 56, wherein said at least one third manual control member 14 is associated with the upper part of the support body 34 and arranged on the protuberance.
Claim 2: The control device 12 according to claim 1, further comprising a control unit 50 housed in an inner part of the support body 34, said control unit 50 being configured to acquire control signals generated by the actuation of at least said at least one third manual control member 14.
Claim 3, as best understood: The control device 12 according to claim 2, the control device 12 further comprising:
a visual indicator 48 housed in the upper part of the support body 34 and arranged on the protuberance close to said at least one third manual control member 14.
Claim 5: The control device 12 according to claim 1, wherein said protuberance comprises an upper wall, a rear wall facing towards the rear end of the support body, a front wall opposite the rear wall, said at least one third manual control member 14 being arranged on the upper wall or on the front wall of the protuberance (see FIG. 2).
Claim 6: The control device 12 according to claim 1, the control device 12 further comprising a fourth manual control member 20 for actuating said at least one third actuator device or a fourth actuator device (a derailleur), wherein said fourth manual control member 20 is associated with the upper part of the support body 34 and arranged on the protuberance (the 
Claim 7: The control device 12 according to claim 1, further comprising a fifth manual control member 20 of a further display device 48 or of a data transmitting/receiving device, said fifth manual control member 20 being associated with the lower part of the support body 34 (the Office finds that at least a portion of the fifth manual control member 20 is “associated with the lower part of the support body 34”).
Claim 8, as best understood: An electric device 50 for a bicycle 10, the electric device comprising:
the control device 12 according to claim 1, [and wherein]
[the] first actuator device [is] connected to the first manual control member 16,
[the] second actuator device [is] connected to the second manual control member 36, and
[the] at least one third actuator device 56 [is] connected to said at least one third manual control member 14.
Claim 9: The electric device 50 for a bicycle 10 according to claim 8, wherein said at least one third manual control member 14 is connected to said at least one third actuator device 56 and is configured to select one among a plurality of states of actuation of said at least one third actuator device (the brake lever can select a plurality of states of actuation of the brake pads, depending on the amount of pressure applied).
Claim 11: The electric device 50 for a bicycle 10 according to claim 8, wherein the control device 14 further comprises a fourth manual control member 20 for actuating said at least one third actuator device or a fourth actuator device (a derailleur), wherein said fourth manual control member 20 is associated with the upper part of the support body and arranged on the protuberance (see parenthetical associated with Claim 6 above), and said electric device 50 further comprises a fourth actuator device (a derailleur) connected to the fourth manual control member 20.
Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,941,834 to Irie, which discloses:
Claim 1: A control device for a bicycle, the control device comprising:
a support body 42 having a substantially horizontal reference plane extending from a rear end configured for fixing to a bicycle handlebar 22 to a front part opposite to the rear end, the reference plane dividing the support body into an upper part and a lower part (see FIG. 2), wherein the front part comprises a protuberance 50 that extends upwards with respect to the reference plane,
a first manual control member (one of the buttons shown on 54b in FIG. 2) of a first actuator device (a rear derailleur), the first manual control member being associated with the lower part of the support body 42,
a second manual control member 54b of a second actuator device (a rear braking device), the second manual control member 54b being associated with the lower part of the support body 42, and
at least one third manual control member 56a (i.e., the third manual control member is one of the buttons 56a) for the actuation of at least one third actuator device (a front derailleur), wherein said at least one third manual control member 56a is associated with the upper part of the support body 42 and arranged on the protuberance 50.
Claim 8, as best understood: An electric device for a bicycle, the electric device comprising:
the control device according to claim 1, [wherein]
[the] first actuator device [is] connected to the first manual control member,
[the] second actuator device [is] connected to the second manual control member 54b, and
[the] at least one third actuator device [is] connected to said at least one third manual control member 56a.
Claim 11: The electric device for a bicycle according to claim 8, wherein the control device further comprises a fourth manual control member (another button 56a) for actuating said at least one third actuator device or a fourth actuator device (it actuates the third actuator device), wherein said fourth manual control member 56a is associated with the upper part of the support body 42 and arranged on the protuberance 50, and said electric device further comprises a fourth actuator device (computer control button or start/stop button) connected to the fourth manual control member 56a.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent No. 9,517,812 to Tetsuka.
Claim 4: Tetsuka discloses the control device 12 according to claim 3, wherein said visual indicator 48 is connected to said control unit 50, and said control unit 50 is configured to process at least one of the acquired control signals and to transmit to said visual indicator 48 a signal for displaying at least information linked to a state of actuation of said at least one third actuator device 56.
Claim 12: The electric device for a bicycle according to claim 11, wherein at least one of said third actuator device 56 or said fourth actuator device is selected among the group consisting of: an electric propulsion actuator, a saddle configuration adjuster, a configuration adjuster of a damper and a direction indicator (the Office submits that the suspension device 56, which is characterized above as a third actuator device, is analogous to a configuration adjuster of a damper).

Claim 10 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent No. 6,941,834 to Irie.
Claim 10: The electric device for a bicycle according to claim 8, wherein the control device further comprises a fourth manual control member 56a (another of the buttons 56a) for actuating said at least one third actuator device or a fourth actuator device (it actuates the third actuator device), wherein said fourth manual control member is associated with the upper part of the support body 42 and arranged on the protuberance 50,
said at least one third and one fourth manual control member 56a are connected to said at least one third actuator device, and
the third manual control member 56a is configured to select a progression of states of actuation of said at least one third actuator device and the fourth manual control member is configured to select an inverse progression of states of actuation of said at least one third actuator device.

Claims 1-2, 5-6, 8-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over TW201801978A.
Claim 1: A control device 28, 52/54 for a bicycle, the control device comprising:
a support body 20 having a substantially horizontal reference plane extending from a rear end (proximate 22) configured for fixing to a bicycle handlebar 12 to a front part (proximate 24) opposite to the rear end, the reference plane dividing the support body into an upper part and a lower part, wherein the front part comprises a protuberance (proximate 24/26) that extends upwards with respect to the reference plane,
a first manual control member 56 of a first actuator device 40, the first manual control member 56 being associated with the lower part of the support body 20,
a second manual control member (brake lever) of a second actuator device (the brake device), the second manual control member being associated with the lower part of the support body, and
at least one third manual control member (portion of 28; i.e., one of the three buttons or members shown in FIG. 1) for the actuation of at least one third actuator device 26, wherein said at least one third manual control member 28 is associated with the upper part of the support body 20 and arranged on the protuberance.
Claim 2: The control device according to claim 1, further comprising a control unit 28 (combination of three buttons) housed in an inner part of the support body 20, said control unit 28 
Claim 5: The control device according to claim 1, wherein said protuberance comprises an upper wall (proximate reference numeral 26 in FIG. 1), a rear wall (opposite reference numerals 24, 26 in FIG. 1) facing towards the rear end of the support body, a front wall (proximate reference numeral 24 in FIG. 1) opposite the rear wall, said at least one third manual control member being arranged on the upper wall or on the front wall of the protuberance.
Claim 6: The control device according to claim 1, the control device further comprising a fourth manual control member (portion of 28; i.e., another of the three buttons or members shown in FIG. 1) for actuating said at least one third actuator device 26 or a fourth actuator device, wherein said fourth manual control member is associated with the upper part of the support body and arranged on the protuberance (see FIG. 1).
Claim 8, as best understood: An electric device 10 for a bicycle, the electric device 10 comprising:
the control device according to claim 1, [wherein]
[the] first actuator device 40 is connected to the first manual control member 56,
[the] second actuator device (brake device) [is] connected to the second manual control member (brake lever), and
[the] at least one third actuator device 26 connected to said at least one third manual control member (portion of 28; i.e., one of the three buttons or members shown in FIG. 1).
Claim 9: The electric device 10 for a bicycle according to claim 8, wherein said at least one third manual control member is connected to said at least one third actuator device and is gear shift position or remaining battery power Wait for traffic information”).
Claim 11, as best understood: The electric device 10 for a bicycle according to claim 8, wherein the control device further comprises a fourth manual control member 30 for actuating said at least one third actuator device or a fourth actuator device (e.g., a heart rate monitor), wherein said fourth manual control member is associated with the upper part of the support body and arranged on the protuberance (the Office understands the protuberance of TW201801978A to extend at least to one of the buttons 30 shown in FIG. 1), and said electric device further comprises a fourth actuator device (heart rate monitor) connected to the fourth manual control member.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over TW201801978A.
Claim 3: The Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the control device disclosed by TW201801978A (as characterized above in the rejection of Claim 2), such that the control device 28 further comprises a visual indicator, such as a light, which is housed in the upper part of the support body 20 and arranged on the protuberance close to said at least one third manual control member, in order to distinguish an active part among the three parts of the control device 28.
Claim 4: The Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to design the control device disclosed by TW201801978A (as .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over TW201801978A, as applied to Claim 9 above, and further in view of U.S. Patent No. 7,706,935 to Dube et al.
Claim 15: TW201801978A does not expressly disclose the electric propulsion actuator recited in Claim 15.
Col. 4, Line 58 to Col. 5, Line 3 of Dube teaches:
“[a] user interface 106 is also fixed to the frame 105 of the bicycle, but is disposed near the bicycle handles 107 so a user may easily activate it even while pedaling. A processing unit is present but not shown on the figure, since it is preferably disposed inside the battery casing 104 (or any other suitable locations on the bicycle, such as inside the motor/generator 102) which is preferably water-resistant to protect electric and electronic components.  The user interface 106 is where the user inputs the parameter value, or set of parameter values, he wishes the motor power output to automatically adjust to. It is also possible that a user may select a pre-programmed training program by selecting it from a menu in the user input interface.”
Based upon this teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to design the control device disclosed by TW201801978A (as characterized above in the rejection of Claim 9), wherein said at least one third actuator device is an electric propulsion actuator and said plurality of states of actuation comprises a plurality of power levels delivered by said electric propulsion actuator, in order to provide the bicycle with a power-assist feature.

The Office finds that a rejection of Claims 13-14 under 35 U.S.C. 102, 103 would be inappropriate because the scope of these claims is quite unclear, in view of the rejections under 35 U.S.C. 112(b) above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/RANDELL J KRUG/Primary Examiner, Art Unit 3658